DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 22, 33 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 11, lines 1-2, claim 22, lines 1-3 and claim 33, lines 1-2, the relationship between the high speed optical video and seismic data is unclear.  The manner in which correlating high speed optical video comprises correlating seismic data is unclear.
	In claim 35, lines 1-2, it is unclear how a blast pattern is transmitted to drilling equipment.  A receiver or controller are not recited with the drilling equipment.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 10, 12, 14-16, 20, 21, 23, 25-28, 31, 32 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Papillon et al. (US 2016/0104295) in view of Huadong et al. (CN107289828) and Marsh et al. (US 5,539,636).
Regarding claims 1, 12 and 23, Papillon discloses a blast mining system and method including one or more processors (claim 15, lines 7-8: “using at least one processor”); one or more tangible, non-transitory computer readable storage medium operably connectable to the one or more processors and storing instructions that, when executed, cause the one or more processors to perform operations (claim 15, lines 2-3: “computer readable medium comprising computer executable instructions”) comprising:  
identifying an initial blast pattern criteria (paragraph 48, lines 1-6: “the system … identifies a blast origin … In one embodiment, this includes identifying a frame (e.g., frame F0 in FIG. 3) and a corresponding time (T0), and may also include determining blast origin coordinates X0,Y0 corresponding to the location of the first appearance of foreground data.”); 
recording a high speed optical video of a blast conducted in accordance with the initial blast pattern criteria (paragraph 4, lines 3-4: “blast monitoring method that uses a high speed video system Motion Analyzer” Paragraph 37, line 4: “blast video recording”); 

However, for compact prosecution, it is pointed out that Papillon discloses correlating the high speed optical video with one or more characteristics of a region to be blasted (paragraph 37, lines 4-5: “blast video recording, automatic analysis of the recorded video sequences and automatic measurement of the blast parameters”).
Papillon fails to disclose using a machine learning model that comprises a plurality of measurements associated with the characteristics of the region to be blasted; and determining, by the machine learning model and based on the correlation, an improved blast pattern criteria.  

The combination of Papillon and Huadong fails to disclose generating for display on a user computing device, data indicating improved blast pattern criteria.
However, in an analogous art, Marsh discloses generating for display on a user computing device, data indicating improved blast pattern criteria (col. 3, lines 21-22: “Preferably, the method includes laying out the blast pattern graphically on a display of the computer.” Col. 7, lines 25-31: “It is possible at this point to execute blast optimisation software. … to give the best performance for a chosen parameter”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Papillon and Huadong by incorporating this feature taught in Marsh for the purpose of allowing a user to view the improved blast criteria.

Regarding claims 4, 15 and 26, Huadong discloses that the one or more characteristics of the region to be blasted comprises at least one of geology type, defect locations, density, or rock hardness (paragraph 55, line 2: “weak geological layers”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Papillon, Huadong and Marsh by incorporating this feature further taught in Huadong for the purpose of compensating for geological differences to minimize flying stones and debris. 
Regarding claims 5, 16 and 27, Papillon discloses that measurements associated with the characteristics of the region to be blasted comprise at least one of fragment size, fragment velocity, fragment shape, fragment color, fragment travel distance, fracture length, fracture width, or fracture propagation rate (claim 2, lines 1-3: “estimating an initial blast velocity based on the estimated maximum height associated with the identified highest blast particle.”). 
Regarding claims 6 and 28, Huadong discloses that the machine learning model comprises an artificial neural network (paragraph 19: pattern training of the image recognition system corresponds to an artificial neural network).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify 
Regarding claims 10, 21 and 32, Huadong further discloses that the initial and improved blast pattern criteria comprise at least one of: a location for each of a plurality of charges; a size of each charge; a type of each charge; a number of charges in the plurality of charges; a depth of each charge; or a detonation timing for each charge (paragraph 55, lines 4-6: “the next cycle of blasting operation is optimized from the aspects … adjusting the charge structure”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Papillon, Huadong and Marsh by incorporating this feature further taught in Huadong for the purpose of controlling the charge for the desired blasting result.
Regarding claims 20 and 31, Huadong further discloses that the improved blast pattern criteria is an optimized blast pattern criteria (paragraph 55, line 4: “In the next round of blasting operation, the next cycle of blasting operation is optimized”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Papillon, Huadong and Marsh by incorporating this feature further taught in Huadong for the purpose of controlling flying objects during the blasting operation.
Regarding claim 35, the limitation of “the improved blast pattern is automatically transmitted to drilling equipment for subsequent drilling and blasting events” is a nonfunctional descriptive limitation.  The steps of identifying an initial blast pattern criteria, recording a high speed optical video, correlating the high speed optical video, determining an improved blast criteria and generating data do not rely upon the details of automatically transmitting the 

Claims 2, 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Papillon et al. (US 2016/0104295) in view of Huadong et al. (CN107289828) and Marsh et al. (US 5,539,636), and further in view of Hendrian et al. (US 2019/0147753) and Krimsky (US 2019/0175276).
Regarding claims 2, 13 and 24, the combination of Papillon, Huadong and Marsh fails to disclose identifying a three dimensional (3D) block model of the region to be blasted; and determining, by the machine learning model and based on the correlation, an updated 3D block model of the region to be blasted. 
However, in an analogous art, Hendrian discloses identifying a three dimensional (3D) block model of a region (paragraph 42, line 1: “Three-dimensional model 156 is a representation of region 104”); and determining, by a machine learning model and based on a correlation (paragraph 43, lines 1-6: “model training system 158 may modify three-dimensional model 156 … correlated to that coarsely grained forecast.”), an updated 3D block model of the region (paragraph 55, lines 4-5: “Model training system 158 is configured to refine and update three-dimensional model 156 of region 104”).  The limitation “to be blasted” is an intended use and therefore does not carry patentable weight.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 
The combination of Papillon, Huadong, Marsh and Hendrian fails to disclose generating for display on a user computing device, data indicating the updated 3D block model of the region to be blasted.
However, in an analogous art, Krimsky discloses generating for display on a user computing device, data indicating the updated 3D block model of the region (paragraph 45, lines 3-5: “The updated 3D model 412 may be displayed in the GUI 400 and includes a proposed location of the region of interest indicator”).  The limitation “to be blasted” is an intended use and therefore does not carry patentable weight.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Papillon, Huadong, Marsh and Hendrian by incorporating this feature taught in Krimsky for the purpose of allowing a user to view the updated model of the region.

Claims 7, 18 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Papillon et al. (US 2016/0104295) in view of Huadong et al. (CN107289828) and Marsh et al. (US 5,539,636), and further in view of Chadha et al. (US 2021/0033586).
Regarding claims 7, 18 and 29, Huadong further discloses that the blasting occurs in a region of known geology (paragraph 55, line 2: “weak geological layers”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Papillon, Huadong and Marsh by incorporating this feature further taught in Huadong for the purpose of compensating for geological differences to minimize flying stones and debris. 

However, in an analogous art, Chadha discloses that a machine learning model is trained on a data corpus that comprises a plurality of high speed videos of blasting (paragraph 217, lines 7-9: “These algorithms and/or modeling may be trained with separately recorded imaging/video data that is associated with … explosions”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Papillon, Huadong and Marsh by incorporating this feature taught in Chadha for the purpose of improving the videos of the blasting with each iteration of the learning model. 

Claims 8, 9, 19 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Papillon et al. (US 2016/0104295) in view of Huadong et al. (CN107289828) and Marsh et al. (US 5,539,636), and further in view of Heinonen et al. (US 2015/0131079).
Regarding claims 8, 9, 19 and 30, the combination of Papillon, Huadong and Marsh fails to disclose that the high speed optical video is filmed with an aerial filming device that comprises an unmanned drone and a high speed optical recording device. 
However, in an analogous art, Heinonen discloses that a high speed optical video is filmed with an aerial filming device that comprises an unmanned drone 300 in FIG. 3 and a high speed optical recording device (paragraph 17, lines 3-4: “use of … imaging systems such … high speed video camera from the UAV (unmanned aerial vehicle)”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Papillon, Huadong and Marsh by incorporating this feature taught in .

Claims 11, 22 and 33, as best understood in view of the rejection under 35 U.S.C. 112, second paragraph, are rejected under 35 U.S.C. 103 as being unpatentable over Papillon et al. (US 2016/0104295) in view of Huadong et al. (CN107289828) and Marsh et al. (US 5,539,636), and further in view of Cunningham (US 2,846,661).
Regarding claims 11, 22 and 33, the combination of Papillon, Huadong and Marsh fails to disclose correlating the high speed optical video with one or more characteristics of the region further comprises correlating seismic data associated with the blast with one or more characteristics of the region.
However, in an analogous art, Cunningham discloses that correlating the high speed optical video with one or more characteristics of the region further comprises correlating seismic data associated with the blast with one or more characteristics of the region (col. 3, lines 47-50: “a control system to correlate magnetic recording of seismic waves with the detonation of explosives”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Papillon, Huadong and Marsh by incorporating this feature taught in Cunningham for the purpose of determining how the blasting affects the safety of the population in the region.

Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Papillon et al. (US 2016/0104295) in view of Huadong et al. (CN107289828) and Marsh et al. (US 5,539,636), and further in view of Shimonaka (US 2009/0189994).

However, in an analogous art, Shimonaka discloses that a high speed optical video is filmed at greater than 240 frames per second (FPS) (paragraph 136, lines 2-3: “video rate, such as a frame rate in the range of, for example, 250 fps to 24000 fps”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Papillon, Huadong and Marsh by incorporating this feature taught in Shimonka for the purpose of viewing the blasting event with high accuracy and at a high level of detail.

Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Papillon et al. (US 2016/0104295) in view of Huadong et al. (CN107289828) and Marsh et al. (US 5,539,636), and further in view of Venkatraman (US 2015/0009331).
Regarding claim 34, the combination of Papillon, Huadong and Marsh fails to disclose that the high speed optical video comprises at least two videos recorded in at least two different locations. 
However, in an analogous art, Venkatraman discloses that a high speed optical video comprises at least two videos recorded in at least two different locations (paragraph 27, lines 1-2: “The Digital Video Camera System (100) comprises plurality of high speed digital video cameras mounted at various locations”).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method in Papillon, Huadong and Marsh by incorporating this feature taught in Venkatraman for the purpose of comparing and contrasting the blasting events from different perspectives.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM BHATTACHARYA whose telephone number is (571)272-7917. The examiner can normally be reached weekdays, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646